                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

UNITED STATES OF AMERICA,                           §
                                                    §
                                                    § CASE NUMBER 6:18-CR-00077-JDK
v.                                                  §
                                                    §
                                                    §
BENITO CAMPOS DE LA ROSA,                           §
                                                    §

              ORDER ADOPTING MAGISTRATE JUDGE=S REPORT AND
           FINDING DEFENDANT GUILTY PURSUANT TO RULE 11(c)(1)(C)

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge John Love regarding Defendant Benito Campos De La Rosa=s plea

pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C) to Count One of the Information with

a violation of Title 18 U.S.C. § 2252A(a)(5)(B) and 2252A(b)(2) - Possession of Child

Pornography. Having conducted a proceeding in the form and manner prescribed by Rule 11, the

Magistrate Judge recommends that the Court accept Defendant’s guilty plea, reserving to the

District Judge the option of rejecting the Plea Agreement if, after review of the presentence report,

the agreed sentence is determined not to be the appropriate disposition of the case. The parties

waived their right to file objections to the Findings of Fact and Recommendation. The Court is of

the opinion that the Findings of Fact and Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed October 31, 2019, are hereby ADOPTED.

       It is further ORDERED that, pursuant to Defendant=s Plea Agreement, the Court finds

Defendant GUILTY of Count One of the Information in the above-numbered cause, reserving to
the Court the option of rejecting the Plea Agreement if, after review of the presentence report, the

agreed sentence is determined not to be the appropriate disposition of the case.

       So ORDERED and SIGNED this 2nd             day of November, 2019.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE
